UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4786
ICEE OMAR ALI, a/k/a Will Parker,
a/k/a Wilbert Lee Parker,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                 Frank W. Bullock, District Judge.
                (CR-00-388, CR-00-389, CR-01-47)

                      Submitted: April 23, 2002

                       Decided: May 17, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                        UNITED STATES v. ALI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Pursuant to a plea agreement, Icee Omar Ali pled guilty to: (1) two
counts of bank robbery with a dangerous weapon (18 U.S.C.A.
§ 2113(d) (West 2000)), (2) bank robbery (18 U.S.C.A. § 2113(a)
(West 2000)), and (3) carrying and using a firearm during a bank rob-
bery (18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2000)). He was sentenced
to a total of 312 months imprisonment and five years of supervised
release. Ali noted a timely appeal and his counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there
are no meritorious issues for appeal. Ali was informed of his right to
file a pro se supplemental brief, and he has not done so.

   A review of the record and all transcripts reveals no meritorious
grounds for appeal. However, Ali, through counsel, questions the rea-
soning behind the district court’s decision to impose a sentence in the
upper end of the guideline range. The probation office recommended
that Ali be sentenced to between 188 and 235 months on the robbery
charges, with a statutory minimum of seven years to be added on con-
secutively for the firearms charge. The district court imposed a sen-
tence of 228 months imprisonment on the robbery counts, at the high
end of the applicable range, plus the seven-year statutory minimum
for the firearm violation. 18 U.S.C.A. § 924(c)(1)(A)(ii).

   Ali did not object to the presentence report’s calculation and does
not challenge its validity on appeal. Moreover, we have recognized
that there is no appellate review of a sentence within the properly cal-
culated guideline range. United States v. Jones, 18 F.3d 1145, 1150-
51 (4th Cir. 1994); United States v. Porter, 909 F.2d 789, 794-95 (4th
Cir. 1990). Because the sentence imposed by the district court is
within the range recommended by the guidelines, and there is no evi-
dence that the district court based this sentence upon an illegal reason,
we are without jurisdiction to review it.
                         UNITED STATES v. ALI                          3
   We therefore affirm the judgment. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED